Citation Nr: 0827874	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-33 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk

INTRODUCTION

The veteran had active service from November 1950 to 
September 1952.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for bilateral hearing loss 
and tinnitus, with evaluations of 20 and 10 percent 
disabling, respectively, from January 27, 2005.

A September 2006 statement of the case (SOC) and an October 
2006 supplemental SOC (SSOC) continued the veteran's 
evaluation for hearing loss at 20 percent disabling.  In 
January 2007, the RO issued another rating decision 
continuing the veteran's evaluation for tinnitus at 10 
percent disabling.

With respect to the tinnitus claim, the veteran filed a 
timely notice of disagreement (NOD) in November 2005.  The 
record reflects that the RO has not issued the requisite SOC 
with respect to this issue pursuant to 38 C.F.R. § 20.200, 
and therefore, the Board must remand the tinnitus issue for 
proper issuance of an SOC, and to provide the veteran an 
opportunity to perfect an appeal of the issue thereafter by 
filing a timely substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).

The tinnitus issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action is required regarding that 
issue.



FINDING OF FACT

The medical evidence of record demonstrates that the 
veteran's hearing, at its most disabling, corresponds to 
Level IV in his right ear and Level VI in his left ear.



CONCLUSION OF LAW

The schedular criteria for an initial evaluation for service-
connected bilateral hearing loss in excess of 20 percent have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.385, 4.85-4.87, Diagnostic Code (DC) 6100 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. 
Reg. 23,353 (April 30, 2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or SSOC.  Moreover, where there is an 
uncured timing defect in the notice, subsequent action by the 
RO which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In March 2005 and November 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the March 2005 and 
November 2005 letters provided to the veteran complied with 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  
Subsequently, the July 2005 rating decision and the September 
2006 SOC and October 2006 SSOC explained the basis for the 
RO's action, and the SOC and SSOC both provided him with 
additional 60-day periods to submit more evidence.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess may be 
found to require more extensive notice in these claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The RO's March 2006 VCAA letter contained an 
explanation of the Dingess criteria.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).



II.  Factual Background

The veteran claims he is entitled to a higher rating, and 
believes his condition has worsened as time has elapsed.  He 
stated in his December 2005 NOD that he had been told his 
hearing had "digressed quite a bit in the last several 
months," believing his left ear to be almost completely deaf 
without the use of hearing aids.

The veteran has been afforded two VA audiological 
examinations since receipt of his claim in January 2005.  The 
most recent VA examination was conducted in July 2006.  
Setting out the auditory thresholds for the frequencies from 
1000 to 4000 Hertz (see 38 C.F.R. § 4.86), with the ISO 
(ANSI) units, we note the findings as follows:

Frequency               1000               2000               
3000               4000
Right ear                   35                   50                   
65                   70
Left ear                     55                   70                   
75                   75

The examiner's results depict an average pure tone threshold 
in the veteran's right ear of 55 decibels with speech 
recognition of 98 percent, and an average of 69 decibels with 
speech recognition of 98 percent in the left ear.  

The other VA examination of record was conducted in April 
2005.  We note the findings from that examination, at the 
frequencies shown above, as follows:

Frequency               1000               2000               
3000               4000
Right ear                   35                   45                   
80                   75
Left ear                     55                   70                   
80                   95

The results show an average pure tone threshold in the 
veteran's right ear of 59 decibels with speech recognition of 
82 percent, and an average of 75 decibels, with speech 
recognition of 78 percent in the left ear.


III.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC) together with the 
average hearing threshold level as measured by pure tone 
audiometric testing in the frequencies at 1000, 2000, 3000, 
and 4000 hertz (Hz).  The Rating Schedule establishes eleven 
different auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, DC 6100.  These 
auditory acuity levels are entered into another table (Table 
VII) of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85.  In situations where 
service connection has been granted for defective hearing 
involving one ear, and the veteran does not have total 
deafness in both ears, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
Level X or XI.  See 38 C.F.R. §§ 4.85-4.87, Table VII, DC 
6100.

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
where the pure tone threshold is 30 decibels or less at 1000 
Hz and 70 decibels or more at 2000 Hz.  Id.

An alternative method is employed for rating these 
exceptional patterns of hearing impairment.  Id.  When the 
pure tone threshold at each of the four specified frequencies 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  When the pure tone threshold is 30 decibels or less 
at 1000 Hz and 70 decibels or more at 2000 Hz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

IV.  Analysis

As noted above, the veteran's bilateral hearing loss is 
currently evaluated as 20 percent disabling, pursuant to the 
provisions of 38 C.F.R. §§ 4.85-4.87, DC 6100.  That rating 
was assigned effective from the date of receipt of the 
veteran's original claim for hearing loss, January 27, 2005.

The veteran's statements regarding the effects of his 
service-connected bilateral hearing loss have been duly noted 
by the Board.  However, in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 20 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluating the most recent VA audiological examination scores 
of July 2006, noted above, using Tables VI and VIa in the 
Rating Schedule shows the veteran's hearing acuity is at 
Level I in his right ear and Level V in his left ear, which 
results in a zero percent disability evaluation.  See 38 
C.F.R. § 4.85, DC 6100.  His April 2005 VA examination shows 
his hearing acuity was at Level IV in his right ear and Level 
VI in his left ear, resulting in a 20 percent evaluation.  
Id.

The Board has considered the veteran's service-connected 
bilateral hearing loss under 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment.  In both VA 
examinations noted above, the evidence shows that the hearing 
loss in his left ear fits the requirements of an unusual 
pattern of hearing impairment, because he had a pure tone 
threshold of 55 decibels or more in all four frequencies in 
that ear.  The provisions of 38 C.F.R. § 4.86(a) were 
accordingly applied and Table VIa was implemented for results 
of both tests on the veteran's left ear.

The Board considers the findings of the April 2005 VA 
audiological examination to be the most reliable and 
probative evidence of record, because none of the other 
audiological evidence of record indicates that the veteran's 
service-connected hearing disability is more severe.  
Therefore, the Board finds the most competent and probative 
evidence of record shows the veteran's service-connected 
bilateral hearing loss, as reflected on Table VII of 38 
C.F.R. § 4.85, warrants a 20 percent evaluation, and no more.  
In order to be assigned a 30 percent disability rating, the 
veteran would need a Level V in one ear and at least a Level 
VII in the other, or a level IV in one ear and at least a 
level IX in the other.  The pertinent evidence of record does 
not reflect that level of disability.

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the filing of the veteran's claim for service 
connection, in January 2005, has his hearing loss disability 
been more disabling than as currently rated under the present 
decision.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased initial 
compensable evaluation for the veteran's service-connected 
bilateral hearing loss, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased initial rating must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss is denied.

REMAND

In January 2005, the veteran filed claims for service 
connection for bilateral hearing loss and tinnitus.  In a 
July 2005 rating decision, the RO granted service connection 
for both hearing loss and tinnitus, rating the disabilities 
at 20 and 10 percent, respectively, effective from January 
27, 2005. 
 
With respect to the tinnitus issue, the veteran timely filed 
a NOD in November 2005.  In his NOD, the veteran made evident 
his disagreement with the RO's evaluation for not only his 
hearing loss, but also for his tinnitus.  He stated in the 
NOD, "This [hearing loss], together with the incessant 
ringing in my ears has markedly affected the quality of my 
life in these many past years."  The veteran's intent to 
appeal the initial evaluations for both the hearing loss and 
tinnitus issues is evident in his October 2006 substantive 
appeal, in which he lists both "increased and constant 
ringing in both ears (tinnitus)" and "difficulty in 
hearing."  In a January 2007 decision, the RO continued the 
evaluation for service connection for tinnitus at 10 percent 
disabling.

Under these circumstances, the Board must remand the tinnitus 
issue so that the RO can provide the veteran an SOC, and 
afford him an opportunity to perfect an appeal of the issue 
thereafter by filing a timely substantive appeal.  See 
Manlincon v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
veteran addressing the issue of 
entitlement to an increased initial 
evaluation for tinnitus, and advising him 
of the time limit in which he may file a 
substantive appeal..

2.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, 
return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this 
claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


